Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: pons 19.28
Filling Date: 7/22/19
Priority Date: 02/08/2017
Inventor: Millan et al
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 06/29/2021.

Acknowledgement
2.	The amendment filed on 06/29/2021, responding to the office action mailed on 03/30/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-12 and 13.


Allowable Subject Matter
3.	Claims 1-12 and 13 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 



6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed quantum optical circuit comprising at least two devices, comprising: a fifth layer of semiconductor material located on top of the fourth layer of semiconductor material and comprising in turn: at least one quantum well when the second layer of semiconductor material comprises at least one quantum light emitter, or at least one quantum light emitter when the second layer of semiconductor material comprises at least one quantum well, a sixth layer of semiconductor material arranged on the fifth layer of semiconductor material, and made of: n-type semiconductor material when the first layer of semiconductor material is of n-

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/BILKIS JAHAN/Primary Examiner, Art Unit 2896